UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund SEMI-ANNUAL REPORT September 30, 2012 www.plumbfunds.com PLUMB FUNDS September 30, 2012 Dear Fellow Shareholders: For the six months ended September 30, 2012, the Plumb Balanced Fund returned -3.97%, and the Plumb Equity Fund returned -5.38%.Over the same period, the Balanced Fund’s benchmark, a 55/35/10 blend of the S&P 500 Index, the Barclays Capital Intermediate Government/Credit Bond Index, and the MSCI EAFE Index returned 2.74%, and the Equity Fund’s benchmark, a 90/10 blend of the S&P 500 Index and the MSCI EAFE Index was 2.82%.The investment return of your fund was adversely affected by exposure to specific small cap energy related investments, and to a lesser extent, by overall exposure to cyclical investments in the energy, industrial, and technology sectors.We have eliminated some of these positions and believe that the remainder offer significant recovery potential. Both the equity and fixed-income markets have been heavily influenced by the world’s central banks.Recently the European Central Bank’s efforts to aid the euro zone, such as its plan to buy sovereign debt to reduce certain European nations’ borrowing costs, fuelled markets around the world.Such actions, coupled with the Federal Reserve’s announcement of additional stimulus measures for the U.S. economy, substantially improved investor sentiment and market performance. Despite recent market strength, risks abound.Investors seem particularly concerned that Moody’s investor services may downgrade Spanish sovereign debt to “junk” status.Such a move could force some investors to sell Spain’s debt instruments, as they may not be allowed to own junk-rated investments.Other risks include continued weakness in China, confrontation with Iran, and corporate profits that may fail to live up to expectations.Any of these risks coming to fruition could dampen market enthusiasm. U.S.economic data are mixed.Second quarter Gross Domestic Product (GDP) growth was revised down to 1.3% annualized, durable goods orders declined, and personal income barely increased in August.Yet, the Institute for Supply Management’s U.S. factory index rose to 51.5 in September.A reading over 50 indicates that manufacturing is expanding.Importantly, housing continued to improve.Home sales were up solidly from last year.House prices are up 1.2% year over year, and mortgage delinquencies continued to decline.Initial weekly unemployment claims recently declined.Taken together, the data suggest the U.S. economy is still growing sluggishly. In sum, although the U.S. economy continued to improve, the global economic outlook remains highly uncertain.Thus, we are maintaining our conservative stance.Our fixed-income portfolio is positioned towards short-to-medium length maturities while our equity selections are weighted towards what we feel are quality companies with strong cash flows and balance sheets.We believe these investments pay attractive dividends and should be able to maintain their dividends even if the economy is softer than current expectations.We believe that this approach will help moderate your risk while giving you the opportunity to participate in businesses that have the strength to develop and extend their franchises. 3 PLUMB FUNDS We remain focused on global diversification in the stock portion of the Plumb Funds.Through allocation to international companies and small, medium, and large domestic companies, we feel we are well positioned to participate in long-term growth.We continue to look for opportunities to invest a small portion of the Funds’ portfolios in alternative strategies such as commodities to hedge against future inflation. We thank you for your support. Thomas G. Plumb Past performance is not a guarantee of future results. Opinions expressed are those of Thomas Plumb and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. 4 PLUMB FUNDS The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks.The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index.The MSCI EAFE Index is an unmanaged market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the US & Canada.You cannot invest directly in an index. The funds may invest indirectly in commodities such as gold and silver, which involve additional risks, such as the possibility for substantial price fluctuations over a short period of time. The Plumb Funds are distributed by Quasar Distributors, LLC. This shareholder letter is unaudited. 5 PLUMB FUNDS Expense Example September 30, 2012 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2012 – September 30, 2012). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example September 30, 2012 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2012 to April 1, 2012 September 30, 2012 September 30, 2012 Actual $ $ $ Hypothetical (5% return per year before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2012 to April 1, 2012 September 30, 2012 September 30, 2012 Actual $ $ $ Hypothetical (5% return per year before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). 7 PLUMB FUNDS Plumb Balanced Fund Investments by Asset Allocation as of September 30, 2012 (as a Percentage of Total Investments) (Unaudited) 8 PLUMB FUNDS Plumb Equity Fund Investments by Asset Allocation as of September 30, 2012 (as a Percentage of Total Investments) (Unaudited) 9 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 64.74% Amusement, Gambling, and Recreation Industries – 1.52% Global Payments, Inc. $ Beverage and Tobacco Product Manufacturing – 1.93% PepsiCo, Inc. Chemical Manufacturing – 6.70% Abbott Laboratories E.I. du Pont de Nemours and Company Johnson & Johnson Merck & Company, Inc. Computer and Electronic Product Manufacturing – 10.33% Apple, Inc. EMC Corporation (a) ION Geophysical Corporation (a) Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 0.81% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 7.38% American Express Company Bank of Montreal (b) Citigroup, Inc. JPMorgan Chase & Company Verifone Systems, Inc. (a) Visa, Inc. – Class A Electrical Equipment, Appliance, and Component Manufacturing – 0.88% Emerson Electric Company Food Services and Drinking Places – 1.36% McDonald’s Corporation General Merchandise Stores – 1.86% Kohl’s Corporation The accompanying notes are an integral part of these financial statements. 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Health and Personal Care Stores – 1.85% Express Scripts Holding Company (a) $ Insurance Carriers and Related Activities – 3.00% Berkshire Hathaway, Inc. – Class B (a) Old Republic International Corporation Machinery Manufacturing – 2.27% General Electric Company Merchant Wholesalers, Nondurable Goods – 3.24% The Procter & Gamble Company Universal Corporation Miscellaneous Manufacturing – 2.47% 3M Company Stryker Corporation Other Information Services – 2.06% Google Inc. (a) Petroleum and Coal Products Manufacturing – 4.97% BP PLC – ADR Chevron Corporation ConocoPhillips Phillips 66 Pipeline Transportation – 1.45% TransCanada Corporation (b) Professional, Scientific, and Technical Services – 1.69% Exact Sciences Corporation (a) Global Geophysical Services, Inc. (a) Publishing Industries – 1.69% Microsoft Corporation The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Support Activities for Mining – 1.50% Ensco PLC – Class A (b) $ Telecommunications – 2.20% Vodafone Group PLC – ADR Transportation Equipment Manufacturing – 1.87% Johnson Controls, Inc. Utilities – 1.71% Siemens AG – ADR TOTAL COMMON STOCKS (Cost $23,598,001) EXCHANGE-TRADED FUNDS – 2.33% Funds, Trusts, and Other Financial Vehicles – 0.38% ALPS ETF Trust Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.95% SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $972,647) Principal Amount Value CONVERTIBLE BONDS – 1.16% Computer and Electronic Product Manufacturing – 0.59% Linear Technology Corporation 3.000%, 05/01/2027 $ Specialty Trade Contractors – 0.57% Transocean, Inc., Series C 1.500%, 12/15/2037 (b) TOTAL CONVERTIBLE BONDS (Cost $503,079) The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS – 26.41% Administrative and Support Services – 1.19% Lender Processing Services, Inc. 8.125%, 07/01/2016 $ $ Beverage and Tobacco Product Manufacturing – 1.40% Lorillard Tobacco Company 6.875%, 05/01/2020 Computer and Electronic Product Manufacturing – 0.96% Nokia Corporation 5.375%, 05/15/2019 (b) Credit Intermediation and Related Activities – 3.54% Block Financial LLC 7.875%, 01/15/2013 General Electric Capital Corporation 1.375%, 08/01/2017 (c) Zions Bancorporation 7.750%, 09/23/2014 Funds, Trusts, and Other Financial Vehicles – 2.42% Health Care Property Investors, Inc. 6.000%, 03/01/2015 Senior Housing Properties Trust 4.300%, 01/15/2016 Health and Personal Care Stores – 0.82% CVS Pass-Through Trust 6.943%, 01/10/2030 Oil and Gas Extraction – 2.49% Petrobras International Finance Company 3.500%, 02/06/2017 (b) Petrohawk Energy Corporation 7.250%, 08/15/2018 The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS (Continued) Paper Manufacturing – 1.22% Sealed Air Corporation 7.875%, 06/15/2017 $ $ Petroleum and Coal Products Manufacturing – 1.28% Owens Corning 6.500%, 12/01/2016 Professional, Scientific, and Technical Services – 1.22% Affiliated Computer Services 5.200%, 06/01/2015 Rental and Leasing Services – 1.22% Netflix, Inc. 8.500%, 11/15/2017 Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 6.98% The Goldman Sachs Group, Inc. 5.375%, 03/15/2020 1.447%, 07/29/2013 (c) Morgan Stanley 2.937%, 05/14/2013 (c) 5.000%, 08/31/2025 (c) 5.000%, 08/19/2025 (c) Support Activities for Mining – 1.24% Noble Holding International Limited 7.375%, 3/15/2014 (b) Utilities – 0.43% Alliant Energy Corporation 4.000%, 10/15/2014 TOTAL CORPORATE BONDS (Cost $11,256,273) The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Principal Amount Value U.S. GOVERNMENT AGENCY ISSUES – 3.42% Credit Intermediation and Related Activities – 3.42% Federal Home Loan Bank 0.250%, 08/09/2013 $ $ 0.375%, 01/29/2014 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,501,381) MUNICIPAL BONDS – 0.56% West Virginia State Job Investment Trust Board – Series 2003B 0.000%, 06/12/2013 (a) TOTAL MUNICIPAL BONDS (Cost $243,441) Shares SHORT-TERM INVESTMENTS – 1.01% Money Market Funds – 1.01% STIT-STIC Prime Portfolio 0.056% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $444,990) Total Investments (Cost $38,519,812) – 99.63% Other Assets in Excess of Liabilities – 0.37% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign-issued security.Total foreign concentration was as follows: Cayman Islands 3.00%, Canada 2.79%, United Kingdom 1.49%, Finland 0.96%. (c) Variable rate security.The rate listed is as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 93.01% Amusement, Gambling, and Recreation Industries – 2.43% Global Payments, Inc. $ Beverage and Tobacco Product Manufacturing – 2.77% PepsiCo, Inc. Chemical Manufacturing – 8.42% Abbott Laboratories E.I. du Pont de Nemours and Company Johnson & Johnson Merck & Company, Inc. Computer and Electronic Product Manufacturing – 14.98% Apple, Inc. EMC Corporation (a) ION Geophysical Corporation (a) Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 1.12% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 10.43% American Express Company Bank of Montreal (b) Citigroup, Inc. JPMorgan Chase & Company Verifone Systems, Inc. (a) Visa, Inc. – Class A Electrical Equipment, Appliance, and Component Manufacturing – 1.40% Emerson Electric Company Food Services and Drinking Places – 2.05% McDonald’s Corporation General Merchandise Stores – 2.59% Kohl’s Corporation The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Health and Personal Care Stores – 2.62% Express Scripts Holding Company (a) $ Insurance Carriers and Related Activities – 4.05% Berkshire Hathaway, Inc. – Class B (a) Old Republic International Corporation Machinery Manufacturing – 3.30% General Electric Company Merchant Wholesalers, Nondurable Goods – 3.78% The Procter & Gamble Company Universal Corporation Miscellaneous Manufacturing – 3.62% 3M Company Stryker Corporation Other Information Services – 2.87% Google Inc. (a) Petroleum and Coal Products Manufacturing – 7.23% BP PLC – ADR Chevron Corporation ConocoPhillips Phillips 66 Pipeline Transportation – 2.03% TransCanada Corporation (b) Professional, Scientific, and Technical Services – 2.59% Exact Sciences Corporation (a) Global Geophysical Services, Inc. (a) Publishing Industries – 2.66% Microsoft Corporation The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Support Activities for Mining – 2.44% Ensco PLC – Class A (b) $ Telecommunications – 2.87% Vodafone Group PLC – ADR Transportation Equipment Manufacturing – 2.45% Johnson Controls, Inc. Utilities – 2.69% Siemens AG – ADR Water Transportation – 1.62% Royal Caribbean Cruises Ltd. (b) TOTAL COMMON STOCKS (Cost $36,296,166) PREFERRED SECURITIES – 2.12% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.12% The Goldman Sachs Group, Inc., Series D 4.000% (c) TOTAL PREFERRED SECURITIES (Cost $829,215) EXCHANGE-TRADED FUNDS – 3.47% Funds, Trusts, and Other Financial Vehicles – 0.78% The Select Sector SPDR Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.69% SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $1,488,441) The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2012 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS – 0.68% Money Market Funds – 0.68% STIT-STIC Prime Portfolio 0.056% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $303,081) Total Investments (Cost $38,916,903) – 99.28% Other Assets in Excess of Liabilities – 0.72% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign-issued security.Total foreign concentration was as follows: Canada 3.87%, United Kingdom 2.44%, Liberia 1.62%. (c) Variable-rate security.The rate listed is as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Statements of Assets and Liabilities September 30, 2012 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Receivable for investments sold Receivable for fund shares sold Dividends and interest receivable Prepaid assets Total Assets Liabilities Payable for investments purchased — Payable for fund shares redeemed — Payable to Advisor (a) Accrued distribution fee Administrative & accounting services fee payable (a) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Statements of Operations For the Six Months Ended September 30, 2012 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $1,831 and $2,564, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Legal fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Trustee fees and expenses Audit and tax fees Custody fees Insurance expense Printing and mailing expense Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Loss: Net realized loss on investments ) ) Net change in unrealized depreciation: Investments ) ) Options ) ) Net realized and unrealized loss on investments ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) (a) See Note 4 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Plumb Balanced Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period* $ $ * Including accumulated undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net increase (decrease) ) The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Plumb Equity Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period* $ $ * Including accumulated undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net increase (decrease) ) The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Six Months Ended September 30, (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ Operations: Net investment income(1) Net realized and unrealized gain (loss) ) Total from investment operations ) Dividends and distributions to shareholders: Dividends from net investment income — Total dividends and distributions — Change in net asset value for the period ) Net asset value, end of period $ Total return(4) )%(2) Ratios / supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %(3) After expense reimbursement and waivers(5) %(3) Ratio of net investment income to average net assets: After expense reimbursement and waivers(5) %(3) Portfolio turnover rate 24 %(2) * Commencement of operations. Net investment income per share is calculated using current year ending balances prior to consideration of adjustment for permanent book and tax differences. Not annualized. Annualized. Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Effective July 1, 2010, the Advisor contractually agreed to cap the Fund’s expenses at 1.25%.Prior to July 1, 2010, the Fund’s expense cap was 1.10%. The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the Period May 24, 2007* For the Years Ended March 31, through March 31, 2008 $ ) $ % % % )% )%(2) $ % %(3) % %(3) % %(3) 72
